*534A motion for a rehearing was denied at the June term, 1871, and the following opinion filed:
Cole, J.
On the motion for a re-hearing, it is insisted that the only legitimate inference to be drawn from the act of the plaintiffs in accepting the notes of the Voorhees is, that they thereby intended to, and in fact did agree to, suspend their remedy on the bond and contract during the currency of these notes. But we think the evidence very clearly rebuts any such inference or presumption. J. M. Voorhees says that when he and C. N. Paine were talking over the matter about giving these notes, and the time they were to run, he told Paine “that he was secured; that Boyer was perfectly good.” This shows that there was no intention of releasing the surety, and that the understanding between the parties at the time was that the remedy upon the bond and contract was not in any manner to be affected by accepting the notes. The giving of the notes, then, was not to have the effect of discharging the surety, but his liability was to continue according to the undersatnding of the parties. So, in view of the evidence upon this point, we need not determine whether, ordinarily, an acceptance by the creditor, of the debtor’s promissory note for the amount due upon a bond would amount, in law, to the giving of time on the specialty until the note is payable.
By the Court. — Motion for a rehearing denied.